STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   October 26, 2017
               Plaintiff-Appellee,

v                                                                  No. 333122
                                                                   St. Clair Circuit Court
KEVIN MICHAEL-FERDINA RICHARDS,                                    LC No. 15-001821-FH

               Defendant-Appellant.


Before: BORRELLO, P.J., and MURPHY and RONAYNE KRAUSE, JJ.

PER CURIAM.

       Defendant appeals as of right his judgment of contempt for being late to a motion
hearing, which tardiness was but just one instance of a litany of contemptible acts and insolent
behavior engaged in by defendant during the proceedings. The trial court sentenced defendant to
30 days in jail for criminal contempt, to be served concurrently with the sentence on defendant’s
underlying conviction of aggravated domestic violence, MCL 750.81a(2).1 We affirm.

       Defendant contends that there was no basis for finding him in contempt because he did
not willfully disobey the trial court or show up late, and even if he did, the court was not
negatively affected by his conduct.

        “A trial court's findings in a contempt proceeding are reviewed for clear error and must
be affirmed on appeal if there is competent evidence to support them.” In re Contempt of Henry,
282 Mich. App. 656, 668; 765 NW2d 44 (2009). We are not permitted to weigh the evidence or
assess the credibility of the witnesses in determining whether there was competent evidence to
support the findings. Id. at 668-669. Clear error exists when the appellate court is left with the
firm and definite conviction that a mistake was made. Id. at 669. The ultimate decision to issue
a contempt order rests in the sound discretion of the trial court, which we review for an abuse of
discretion. Id. at 671. “If the trial court's decision results in an outcome within the range of
principled outcomes, it has not abused its discretion.” Id.


1
  The trial court originally ordered the sentences to be served consecutively, and defendant
challenges that ruling on appeal. However, the trial court subsequently amended the judgment of
sentence to reflect concurrent sentencing, thereby rendering moot defendant’s argument on that
matter.

                                               -1-
        Contempt of court encompasses willful acts, omissions, or statements that tend to impair
the authority or impede the functioning of a court. In re Contempt of Dudzinski, 257 Mich. App.
96, 108; 667 NW2d 68 (2003); In re Contempt of Robertson, 209 Mich. App. 433, 436; 531
NW2d 763 (1995). “Courts have inherent independent authority, as well as statutory authority,
to punish a person for contempt.” Robertson, 209 Mich. App. at 436. Pursuant to MCL
600.1701(a), a court is authorized to hold a person in contempt of court for “[d]isorderly,
contemptuous, or insolent behavior, committed during its sitting, in its immediate view and
presence, and directly tending to interrupt its proceedings or impair the respect due to its
authority.” And pursuant to MCL 600.1701(g), a court is authorized to hold a party in contempt
of court “for disobeying any lawful order, decree, or process of the court.” “A party must obey
an order entered by a court with proper jurisdiction, even if the order is clearly incorrect, or the
party must face the risk of being held in contempt and possibly being ordered to comply with the
order at a later date.” Kirby v Mich High Sch Athletic Ass’n, 459 Mich. 23, 40; 585 NW2d 290
(1998). The main purpose of a court’s contempt authority is to sustain the power and preserve
the effectiveness of the court. Dudzinski, 257 Mich. App. at 108. Punishment for contempt is
proper when necessary to restore order in the courtroom or to ensure respect for the judicial
process. Id. at 108-109.

         Defendant’s behavior constituted criminal contempt of court, as opposed to civil
contempt. See In re Contempt of Rochlin, 186 Mich. App. 639, 644-648; 465 NW2d 388 (1990)
(criminal contempt concerns punishment for a completed act of disobedience, so as to vindicate
the authority of the court, whereas civil contempt regards a coercive effort by a court to force a
noncompliant party to do an act that was commanded by the court). “When any contempt is
committed other than in the immediate view and presence of the court, the court may punish it . .
. after proof of the facts charged has been made by affidavit or other method and opportunity has
been given to defend.” MCL 600.1711(2); see also MCR 3.606(A). On the other hand, “[w]hen
any contempt is committed in the immediate view and presence of the court, the court may
punish it summarily by fine, or imprisonment, or both.” MCL 600.1711(1). “[P]unishment for
contempt may be a fine of not more than $7,500.00, or imprisonment which, except in those
cases where the commitment is for the omission to perform an act or duty which is still within
the power of the person to perform, shall not exceed 93 days, or both, in the discretion of the
court.” MCL 600.1715(1). “A party charged with criminal contempt is presumed innocent,
enjoys the right against self-incrimination, and the contempt must be proven beyond
a reasonable doubt.” Porter v Porter, 285 Mich. App. 450, 456; 776 NW2d 377 (2009).

        Although defendant was specifically found to be in contempt for being late to a hearing
on November 16, 2015, he behaved contemptuously throughout the entire case. First, during a
hearing on October 26, 2015, defendant was late to court and was reprimanded by the trial court.
Specifically, defendant showed up for the motion hearing at the time scheduled and spoke to his
attorney in the hallway. However, when the case was called 25 minutes later, defendant could
not be located. When defendant eventually entered the courtroom, he was talking on his
cellphone. The trial court asked him why he was late, to which he replied, “Ma’am, I just
stepped out to – my brother was calling so I stepped out to talk to him and I just smoked a
cigarette.” On November 3, 2015, defendant pleaded guilty to the underlying charge. During
that hearing, defendant interrupted the trial court over 10 times, with the court often warning
defendant to stop talking or else he would be found in contempt. Defendant was repeatedly
argumentative, disrespectful, and noncompliant with the trial court’s instructions.

                                                -2-
         On November 16, 2015, a hearing was conducted for purposes of determining whether
defendant’s bond should be revoked, and he was again late, arriving ten minutes after the
scheduled hearing and maintaining, on inquiry by the court, that he was late because a bus was
not on time and he was forced to walk. The trial court did not find defendant’s story and excuse
to be credible. The court noted that defendant had also been late on the day that his trial, which
never took place, had been scheduled. At the bond hearing, defendant interrupted testimony by
his wife, making spontaneous comments in the courtroom. Later in the hearing, when the court
was rendering its ruling, defendant began making disruptive gestures and was scolded by the
court for doing so. The trial court proceeded to note its belief, based on defendant’s history, that
he “shows up when he feels like it,” and the court also indicated that it had warned defense
counsel that defendant would be held in contempt if he was late. The court held defendant in
contempt for failing to appear at the scheduled time for the bond hearing and gave him 30 days
in jail, causing defendant to blare out that he would immediately report the matter to the Judicial
Tenure Commission. Defendant’s gamesmanship relative to the criminal justice system was
evident.

        On this record, there existed proof beyond a reasonable doubt that defendant engaged in
willful acts of disorderly, contemptuous, disrespectful, and insolent behavior, disrupting and
disobeying the process of the court. We defer to the trial court’s assessment of defendant’s
credibility or his lack thereof. Henry, 282 Mich. App. at 668-669. We also heed the words of this
Court in People v Kammeraad, 307 Mich. App. 98, 148-149; 858 NW2d 490 (2014), wherein the
panel, examining the soundness of a contempt ruling issued against the defendant at his
sentencing hearing, explained:

               Given [the] defendant’s actions, appearance, and comments at the
       sentencing hearing, which must be viewed in the context of his behavior
       throughout the entirety of the proceedings, we hold that the circuit court did not
       abuse its discretion by holding [the] defendant in contempt of court. . . . The
       circuit court had been remarkably patient with [the] defendant throughout the
       course of the judicial proceedings, and [the] defendant’s continued defiant
       conduct compelled the court’s contempt response in order to restore some order to
       the courtroom and to ensure some level of respect for the proceedings. [Emphasis
       added.]

       Here, although the ten-minute tardiness by defendant, if viewed in isolation or in a
vacuum, may perhaps not have justified the contempt ruling and punishment, when it is
considered in conjunction with defendant’s aberrant behavior throughout the entirety of the
proceedings, there was more than adequate evidence to support the trial court’s contempt finding
and the 30-day jail sentence.

       Affirmed.


                                                             /s/ Stephen L. Borrello
                                                             /s/ William B. Murphy
                                                             /s/ Amy Ronayne Krause



                                                -3-